Citation Nr: 1535411	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a low back disorder.

3.  Whether new and material evidence was received to reopen a claim of entitlement for service connection for a visual disorder, to include cataracts and glaucoma.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1985 and from June 1988 to June 1991.  He also had periods of active duty for training (ACDUTRA) from April 13 to April 26, 1997, and from June 13 to June 26, 1998.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran had a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.

The RO has acknowledged receipt of the Veteran's notice of disagreement (NOD) with a May 2014 rating decision that denied entitlement to individual unemployability (TDIU) and appears to be in the process of taking appropriate action in response.  See RO Letter to the Veteran, dated on June 5, 2014.  Therefore, remand for the issuance of a statement of the case (SOC) is not required at this time.  

In January 2015, the Veteran's attorney, in a written statement, stated that he has never received a copy of the Statement of the Case (SOC) mailed to the Veteran in December 2013 pertaining to an increased evaluation for bilateral plantar fascitis.  This issue is referred to the RO for appropriate action.

The Veteran's attorney submitted a request for a copy of the Veteran's claims folder under the Freedom of Information Act.  Appropriate action is being undertaken in response to his request.  See VA letter to the Veteran's attorney, dated June 22, 2015.

At the Board hearing in January 2015, the record was left open for 60 days to allow the Veteran to submit additional evidence in support of his claim.  By letter dated March 31, 2015, the Veteran's attorney requested an extension of an additional 30 days.  Although there has been no ruling on the request for an extension, the Veteran's attorney did subsequently submit additional evidence in support of the Veteran's claims.  In addition, as the case is being remand, he will have the opportunity to submit further evidence, should he so desire.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the hearing before the Board in January 2015, the Veteran contended that not all of his STRs (service treatment records); particularly Army reserve records have been obtained.  The record reflects that an April 1998 notification letter to the Veteran, in part, stated that a December 18, 1997 reply from his reserve unit (the 461 Reserve Unit at 2323 Dauphine Ave in East Point GA) could find no medical records.  However, a May 1998 letter from his reserve unit stated that the Veteran was a "member in good standing" of the 461st PSB United States Army Reserve and that his military duty required a minimum of two days per month and two (2) weeks of Annual Training per year, which he was required to perform from June 13 1998 to June 26, 1998 of that year.  A remand is required to attempt to obtain any additional service records.  

Efforts should be undertaken to obtain additional post-service records, as described in more detail below.  The Veteran should also be scheduled for appropriate VA examinations.

Finally, it appears that certain documents are missing from the Veteran's Virtual File.  Accordingly, these records should be located and scanned on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for hypertension as secondary to service-connected disability.  See 38 C.F.R. § 3.310; Veteran's letter dated July 30, 2008.

2.  Associate with the claims folder copies of the Veteran's VA examination reports dated in February 1992 and in January 1997; the June 18, 1997 RO Rating Decision; the Veteran's NOD, received on June 25, 1997; the RO hearing transcript dated December 10, 1997; and copy of any claims submitted by the Veteran and/or RO rating decisions, dated prior to June 1997.  (See Statement of the Case, dated June 3, 1998; Veteran's service treatment record, dated November 3, 1987, wherein he reported that he had previously applied for VA benefits, but was denied).

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, hospitalization reports (to include at Fort Clayton Hospital in approximately October 1984), etc., related to his active duty from June 1978 to June 1985 and June 1988 to June 1991.

4.  Make arrangements to obtain a complete copy of the Veteran's service treatment records related to his service in the U.S. Army Reserves.

5.  Make arrangements to verify all of the Veteran's periods of active duty, ACDUTRA, and/or INACDUTRA.  

6.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Decatur and East Point VA treatment facilities, to include all archived records, dated from (a) June 1985 to June 1988; (b) June 1991 to December 1995; and (c) January 2015, forward.

7.  Make arrangements to obtain a complete copy of the Veteran's treatment records from (a) Gary Boracks, D.C., at Piedmont Crossing Chiropractic Center, dated from November 4, 1991 to November 27, 1991;(b) Kaiser Permanente - Southwood, dated from June 1991 to March 1994; and (c) Independent Neurodiagnostic Clinic, dated from January 2011, forward.

8.  Make arrangements to obtain all records from the Veteran's prior employer (U.S. Postal Service), and all records related to any claims for Worker's Compensation benefits filed by the Veteran in conjunction with his on-the-job back injury on November 4, 1991.

9.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination of his spine.  The entire claims file and a copy of this remand must be made available to. and reviewed by, the examiner.  

The examiner must identify all current low back disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current low back disorder had its clinical onset during active service or is related to the Veteran's in-service injuries.

In providing this opinion, the examiner must consider the following: 

* The Veteran's statements that he injured his low back during service when he fell into a manhole while running in 1978; when he was pulled off another soldier's shoulders and fell backward onto his back; when he slipped into a drainage ditch while running and landed on his back; and/or when he was involved in an automobile accident in March 1989.
* The service treatment records dated in March 1989 showing that the Veteran was involved in an automobile accident and was diagnosed as having subluxation of the lumbar spine and sprain/strain of the thoracic spine, as well as subsequent treatment records for back pain dated through May 1989, in July 1989, and in May 1991.
* The post-service private treatment record showing that the Veteran was involved in an automobile accident on November 4, 1991.  At that that time, he reported that he was involved in the prior accident during service in 1989 and that his back symptoms from that accident had "close to resolved."
* The Veteran's post-service VA examination report, dated in February 1992.

The examiner must provide a complete explanation for all conclusions reached. 

10.  Schedule the Veteran for an appropriate VA examination to evaluate hypertension.  The entire claims file and a copy of this remand must be made available to. and reviewed by, the examiner.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should review the Veteran's in-service blood pressure readings, to include the reading of 138/86 on November 3, 1987, as well as the reports that the Veteran experienced headaches and dizziness during service.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's bilateral plantar fasciitis, to include pain associated with that disability, either (i) caused, or (ii) aggravated his hypertension. 

The examiner must provide a complete explanation for all conclusions reached. 

11.  Schedule the Veteran for a VA ophthalmology examination.  The entire claims file and a copy of this remand must be made available to. and reviewed by, the examiner.  

The examiner must identify all current visual disorders found to be present, to include any cataracts, blepharitis, and/or glaucoma

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current visual disorder  had its clinical onset during active service or is related to any incident of service, to include being punched in the eyes while boxing and/or being exposed to smoke from firing rifles.

The examiner must provide a complete explanation for all conclusions reached. 

12.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

